Citation Nr: 0029391	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-10 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for short-term memory 
loss, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for loose stools, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for asthma, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1995.  His military commendations include the Kuwait 
Liberation Medal and the Southwest Asia Service Medal, with 
two service stars.

This matter comes before the Board of Veterans Appeals (Board 
or BVA) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The Board observes that, as certified for appeal, the issues 
in this case have been listed by the RO to include 
entitlement to service connection for residuals of a right 
ankle sprain; entitlement to service connection for a left 
knee disorder; entitlement to service connection for short-
term memory loss; entitlement to service connection for loose 
stools; entitlement to service connection for asthma; and 
entitlement to service connection for an undiagnosed illness, 
claimed as asthma, loose stools, and memory loss.  For 
purposes of clarification, the Board has restated the issues 
on appeal so as to incorporate the provisions of the laws and 
regulations dealing with service connection for undiagnosed 
illnesses as an integral part of the underlying claims for 
service connection for short-term memory loss, loose stools, 
and asthma.  There is no indication from the record that the 
RO has adjudicated the claims of entitlement to service 
connection for a left knee disorder and residuals of a right 
ankle sprain under the laws and regulations concerning 
undiagnosed illnesses.

During his February 2000 VA hearing, the veteran appeared to 
raise the issue of entitlement to service connection for 
depression and post-traumatic stress disorder.  As this 
matter has not been adjudicated by the RO to date, the Board 
refers it back to the RO for appropriate action.

The claims of entitlement to service connection for a left 
knee disorder; and entitlement to service connection for 
short-term memory loss, loose stools, and asthma, all to 
include as due to an undiagnosed illness, will be addressed 
in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence of record confirms that the veteran 
does not currently suffer from residuals of a right ankle 
sprain.


CONCLUSION OF LAW

Residuals of a right ankle sprain were not incurred in 
service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board would point out that the Board has 
reviewed the record and finds that all relevant evidence 
necessary for an equitable disposition of this appeal, 
insofar as it concerns the claim for service connection for 
residuals of a right ankle sprain, has been obtained by the 
RO.  As such, no further development is required in order to 
comply with the VA's duty to assist the veteran with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); H.R. 4205, The Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000) (containing revisions 
to 38 U.S.C.A. § 5107(a)); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In May 1990, during service, the veteran was treated for a 
lateral strain of the right ankle.  In November and December 
of 1991, the veteran was evaluated for a right ankle sprain.  
The veteran's June 1995 separation examination revealed 
difficulties with inversion of the right ankle secondary to a 
previous injury.  During his April 1998 VA general medical 
examination, the veteran complained of decreased range of 
motion of the right ankle, with no pain.  The examination 
revealed no right ankle symptomatology, and x-rays of the 
right ankle were within normal limits.  No pertinent 
diagnosis was rendered.

In this case, there is no competent medical evidence showing 
a current right ankle disorder.  The Board is cognizant that 
right ankle symptomatology was noted in the report of the 
veteran's June 1995 separation examination.  However, the 
veteran's April 1998 VA examination encompassed an 
examination of the musculoskeletal system and ankle x-rays, 
both of which were negative for right ankle findings. 

Indeed, the only evidence of record supporting the veteran's 
claim is the lay evidence of record, including the testimony 
from his February 2000 VA hearing and lay statements from two 
acquaintances, received by the RO in May 1998.  However, the 
veteran and his acquaintances have not been shown to possess 
the medical expertise necessary to render a diagnosis or to 
establish a causal relationship between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, the Board finds that the 
results of the April 1998 VA examination are of substantially 
greater probative value than the lay contentions of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence"). 

Overall, then, the Board finds that the evidence of record 
supports the conclusion that the veteran does not currently 
suffer from residuals of a right ankle sprain.  As such, the 
preponderance of the evidence is against his claim for 
service connection for this disability, and the claim must be 
denied.  In reaching this conclusion, the Board acknowledges 
that, under both the prior and revised versions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); See 38 U.S.C.A. § 5107(b) (West 
1991); H.R. 4205, The Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000) (containing revisions to 38 U.S.C.A. 
§ 5107(b)).


ORDER

The claim of entitlement to service connection for residuals 
of a right ankle sprain is denied.


REMAND

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern the VA's 
duty to assist a claimant with the development of facts 
pertinent to his or her claim, have been substantially 
revised.  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  See H.R. 
4205, The Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).  

The Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
prior provisions of 38 U.S.C.A. § 5107 (West 1991) and is 
therefore applicable under Karnas.  

In view of this revision, the Board observes that, while the 
veteran's April 1998 VA general medical examination contains 
a diagnosis of bilateral knee strain, the question of whether 
a current left knee disorder is causally related to service 
has not been addressed on examination to date.  As indicated 
above, the veteran has not contended that this disability is 
due to an undiagnosed illness, in light of 38 U.S.C.A. § 1117 
(West Supp. 2000) and 38 C.F.R. § 3.317 (1999).

Also, there remains an open question as to whether the 
veteran's claimed short-term memory loss, loose stools, and 
asthma, are attributable to known diagnoses or to an 
undiagnosed illness.  The record reflects that the veteran 
has complained of memory loss and has been treated for 
chronic diarrhea and a respiratory disability alternatively 
diagnosed as asthma and as shortness of breath due to an 
undiagnosed illness.  A further VA examination, conducted by 
an examiner who has had an opportunity to review the 
veteran's claims file, would be helpful in determining the 
exact nature and etiology of his claimed disabilities.

Furthermore, during his February 2000 VA hearing, the veteran 
reported that he underwent a sigmoidoscopy at the Loma Linda, 
California VA Medical Center (VAMC) in the previous year.  
The claims file includes records from this facility that were 
requested by the RO in July 1999, but these records do not 
include a report of his sigmoidoscopy, which is mentioned in 
a May 1999 report.  Similarly, the veteran reported treatment 
for asthma and a left knee disorder from "Dr. Ronald" in 
Yucca Valley, California, but the claims file contains no 
records from this particular doctor.  It is unclear as to 
whether this is a transcription error and is really a 
reference to Dr. Arano or a reference to some other 
physician.  The Board notes that the record does contain some 
of Dr. Arano's treatment records.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Loma Linda 
VAMC and request all medical records of 
the veteran dated since January 1999.  
Any records received from this facility 
should be added to the claims file.

2.  The RO should determine the names and 
addresses of all medical professionals 
who have provided treatment to the 
veteran for any of the conditions at 
issue.  The RO should determine whether 
the veteran has been treated by a "Dr. 
Ronald."  The RO should then contact all 
indicated treatment providers and request 
all records of treatment of the veteran 
subsequent to his discharge from service 
in August 1995.  Any records received 
from these treatment providers should be 
added to the claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
added to the claims file.

3.  Then, the RO should afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
diagnosed left knee disorder and his 
claimed short-term memory loss, loose 
stools, and respiratory disability 
(claimed as asthma).  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current left knee 
disorder is causally related to service.  
The examiner is also requested to clarify 
whether or not the veteran's claimed 
short-term memory loss, loose stools, and 
respiratory disability are attributable 
to a known clinical diagnosis.  
Regardless of whether or not diagnoses 
are assigned for these disorders, the 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that the veteran's claimed short-term 
memory loss, loose stools, and 
respiratory disability are etiologically 
related to service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for a 
left knee disorder; and entitlement to 
service connection for short-term memory 
loss, loose stools, and asthma, all to 
include as due to an undiagnosed illness.  
If the determination of any of these 
claims remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 5 -


